DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 03/28/2019, 10/01/2019, 12/31/2019, 04/29/2020, 08/07/2020, 11/09/2020, 03/04/2021 and 06/10/2021has/have been considered by the Examiner.

Claim Objections
Claim(s) 1-7, 9-11, 13-17 and 19-20 is/are objected to because of the following informalities:
The Examiner recommends deleting the comma in the following locations in order to correct grammatical errors: claim 1 line 7, claim 2 line 2, claim 3 line 2, claim 4 line 2, claim 5 line 2, claim 6 line 2, claim 7 line 2, claim 9 line 2, claim 10 line 5, claim 13 line 2, claim 14 line 2, claim 15 lines 2 and 4, claim 16 line 2, claim 17 line 2, claim 19 line 2, and claim 20 line 2.
The Examiner recommends adding the word “further” before the word “comprises” in claim 13 line 1, claim 14 line 1, and claim 15 line 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for” in claims 1, 3, 5-9, 12, and 14-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, “a system for” appears to correspond at least to a circuit as shown in at least Fig. 1 and p. [0044].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Pub. No.: US 2018/0178715 A1) in view of Nomura et al. (Pub. No.: US 2019/0212443 A1, hereinafter “Nomura”).

With respect to claim 1, Fujii discloses an apparatus for controlling a lane change in a vehicle (driving support ECU 10 which performs lane change assist control (LCA), see at least: p. [0048] and [0114]-[0115]), the apparatus comprising:
a sensor configured to sense an object located behind the vehicle (rear-left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and
a control circuit configured to be electrically connected with the sensor (11RR and 11RL are connected to ECU 10, see at least: p. [0053]),
wherein the control circuit is configured to:
(e.g., surrounding information, see at least: p. [0054]); and
switch a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is… it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor as a condition among the plurality of conditions required for LCA start acceptance. However, this feature is taught by Nomura (The present embodiment is configured to cancel the error-handling state of the object detection system if the following conditions are satisfied when distance information is outputted from the ultrasonic sensor 10. The conditions are that a detected distance D to the object, i.e. the distance information, is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired as a criterion count Nth, see at least: p. [0032]). The Examiner has interpreted that when the object detection sensor is in an error-handling state, systems which require the object detection sensor to function would be disabled (see at least: Nomura p. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object 

With respect to claim 2, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: receive the sensing data from the sensor, when the vehicle is started (The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information") representing, for example, a distance between the own vehicle and the three-dimensional object. See at least: p. [0054]). 

With respect to claim 3, the combination of Fujii in view of Nomura teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state, when data about the object located outside the specified distance is included in the sensing data (The Examiner has interpreted that, under the broadest reasonable interpretation, “data about the object” includes the distance of the object from the vehicle. Therefore, this feature is taught by the combination of Fujii in view of Nomura for the reasons given in the rejection of claim 1.)

With respect to claim 4, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Nomura teaches wherein the control circuit is configured to: determine whether the sensor operates normally, based on the sensing data (The conditions are that a detected distance D to the object, i.e. the distance information, is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired as a criterion count Nth, see at least: p. [0032]).

With respect to claim 5, the combination of Fujii in view of Nomura teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state, when the object located outside the specified distance is sensed by the sensor. Additionally, Fujii teaches switch the system for lane change to the stand-by state when the vehicle is located within a specified operation section of the system for lane change (Condition 2-4. The road (on which the own vehicle is traveling) is a road for exclusive use by automobiles (road type information acquired from the navigation ECU 70 represents that the road is for exclusive use by automobiles). See at least: p. [0133]). 

With respect to claim 6, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: switch the system for lane change from an off state to the stand-by state, when the object located outside the specified distance is sensed by the sensor (After the surrounding of the own vehicle is monitored and it is determined that the own vehicle can safely change lanes, the lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane while monitoring the surrounding of the own vehicle.  See at least: p. [0115], LCA cancel condition, see at least: p. [0180]) The Examiner has 

With respect to claim 9, the combination of Fujii in view of Nomura teaches the apparatus of claim 1, wherein the control circuit is configured to: maintain an off state of the system for lane change, when only the object located within the specified distance is sensed by the sensor (based on the distance information outputted from the ultrasonic sensor 10, the ECU 30 determines the occurrence of a detection error if an object is consecutively detected in a close range (e.g., 50 cm or less), see at least: Nomura p. [0026]). The Examiner has interpreted that when the object detection sensor is in an error-handling state, systems which require the object detection sensor to function (e.g., the LCA control) would be disabled (see at least: Nomura p. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Nomura with the aforementioned additional teachings of Nomura because an object being detected at close range indicates sensor blockage or obstruction (Nomura p. [0026]). Therefore, the safety of the apparatus would be increased by disabling lane change assistance when sensor data is unreliable.

With respect to claim 11, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Nomura teaches an output device, wherein the control circuit is configured to: output a visual indication indicating a fault of the sensor using the output device, when only the object located within the specified distance is sensed by the sensor (the object detection system is provided with an error lamp for displaying the occurrence of a detection error in the ultrasonic sensor, see at least: p. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Nomura with the aforementioned output device of Nomura so that the driver is informed of the sensor fault and is thereby enabled to take corrective action.

With respect to claim 12, Fujii teaches a method for controlling a lane change in a vehicle, the method comprising steps of: obtaining sensing data (e.g., surrounding information, see at least: p. [0054]) about a rear of the vehicle (received from rear-left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and switching a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is… it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor included in the vehicle as a condition among the plurality of conditions required for LCA start acceptance. However, this feature is taught by Nomura (The present embodiment is configured to cancel the error-handling state of the object detection system if the following conditions are satisfied when distance information is outputted from the ultrasonic sensor 10. The conditions are that a detected distance D to the object, i.e. the distance information, is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired as a criterion count Nth, see at least: p. [0032]). The Examiner has interpreted that when the object detection sensor is in an error-handling state, systems which require the object detection sensor to function would be disabled (see at least: Nomura p. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Nomura, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor (Nomura p. [0011]) before activating LCA standby which increases the safety of the LCA control.

Claims 13-16 and 20 are rejected under the same rationale, mutatis mutandis, as claims 2-5 and 11, above.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nomura, as applied to claims 1 and 12, above, and further in view of Hashimoto et al. (Pub. No.: US 2018/0178801 A1, hereinafter “Hashimoto”).

With respect to claim 7
Neither Fujii nor Nomura teach wherein the control circuit is configured to: switch the system for lane change to an on state, when approval of a driver of the vehicle is received in the stand-by state. However, this feature is taught by Hasimoto (the driver can input response (approve or reject) to a proposal of lane change from the autonomous driving system 100, see at least: p. [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nomura with the aforementioned feature of Hashimoto in order to decrease the likelihood that the apparatus will make an unwanted lane change.

Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 7, above.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nomura, as applied to claims 1 and 12, above, and further in view of Nishiguchi et al. (Pub. No.: US 2019/0047469 A1, hereinafter “Nishiguchi”).

With respect to claim 8, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Numora teach wherein the control circuit is configured to: output a visual indication indicating an off state, the stand-by state or an on state of the system for lane change using the output device. However, this feature is taught by Nishiguchi (the HMI controller 120 notifies the occupant that lane change starts by switching the image displayed on each display device of the HMI 20 from an image for notification of standby for lane change (refer to FIG. 14, for example) to an image as illustrated in FIG. 16. See at least: p. [0167] and Fig. 14-16).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nomura with the aforementioned display of Nishiguchi in order to improve the driver’s understanding of the current state of the LCA and because Nishiguchi teaches that the lane change assistance control state may be indicated by a visual display or a speaker (p. [0167]).

Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 8, above.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nomura, as applied to claims 1 and 12, above, and further in view of Chae et al. (Pub. No.: US 2019/0291642 A1, hereinafter “Chae”).

With respect to claim 10, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Numora teach wherein the control circuit is configured to: output a visual indication indicating the sensing of the object using the output device, when the object located outside the specified distance is sensed by the sensor. However, this feature is taught by Chae (As shown in FIG. 31, when the processor 170 senses the lane change operation of the vehicle 700, the processor 170 may control the display unit 180 to display a notification message by taking into account a speed of an object located in the rear of a corresponding lane and a distance between the vehicle and the object. See at least: p. [0291] and Fig. 31).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nomura with the aforementioned display of Chae in order to improve the driver’s understanding of the area and objects surrounding the vehicle which aids in the driver’s ease of decision making.

Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 10, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662